 Case 2:19-cv-00134-PLM-MV ECF No. 56 filed 10/23/20 PageID.702 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           NORTHERN DIVISION

JOSHUA SNIDER, #834248,                 )
           Plaintiff,                   )
                                        )     No. 2:19-cv-134
-V-                                     )
                                        )     HONORABLE PAUL L. MALONEY
UNKNOWN SCHMIDT, et al.,                )
         Defendants.                    )
                                        )
                                    JUDGMENT

      In accordance with the opinion entered today (ECF No. 55), and pursuant to Fed. R.

Civ. P. 58, JUDGMENT hereby enters.

THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: October 23, 2020                               /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
